           Case 2:20-cr-00093-RSM-MAT Document 80 Filed 08/19/20 Page 1 of 2




 1                                                       The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9
10      UNITED STATES OF AMERICA,                     NO. CR20-093 RSM
11                             Plaintiff
                                                       ORDER TO SEAL
12
13                        v.
14      JORGE ALBERTO RAMOS,
15
                               Defendant.
16
17          Having read the Government’s Motion to Seal and because of the sensitive
18 information contained within the Government’s Exhibit B to Motion for Revocation of
19 Order of Release and for an Evidentiary Hearing;
20 //
21 //
22 //
23
24
25
26
27
28                                                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE
     Order to Seal                                                                 5220
     U.S. v. Alberto Ramos, CR20-093 JCC - 1                           SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
           Case 2:20-cr-00093-RSM-MAT Document 80 Filed 08/19/20 Page 2 of 2




 1          It is hereby ORDERED that the Government’s Exhibit B to Motion for Revocation
 2 of Order of Release and for an Evidentiary Hearing shall remain sealed.
 3
 4
 5          DATED this 19th day of August, 2020.
 6
 7
 8
 9
10
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
     Presented by:
15
16 S/ Stephen Hobbs
   STEPHEN HOBBS
17 Assistant United States Attorney
18
19
20
21
22
23
24
25
26
27
28                                                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE
     Order to Seal                                                                 5220
     U.S. v. Alberto Ramos, CR20-093 JCC - 2                           SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
